OFFICE OF THE ATTORNEY GENRRAL   OF ‘I’EICAS
                           AUSTIN




lionorableCarlo8 C. AuUer
District     Attorney
Llam, Texa*
                  Our reacds rereal theitin rsgard to the bonQ
        issue mentioned in your letter the CoaarLsslonors*Court
        paased an order on Noranbor 18, lw8, oalling an aleotio4
        to be held on the BZnd day of.Deoember,1938, at whfah the
        iollowiag  proposlt$onwas lubmittedto the voters of Llano
        County:
                *sH&L the CommI.8alomm* Court 0r Llano County,
            T.exa8,be authorired to lsmm bond6 of seld aounty,
            to the amount 0r $75,000 bearing intemst not ii0
            exosed S$ per annum, nu+turingin seriel:$4a~lmmtr
            to be dcelgnated by oaid aout, the Last lnatallmaat
            to mture not later than twenty year8 after date ti
            aaid borda, far the ~purposeti aoaetru@tion,mainto-'
            nanoe and operatlon~otzu+oadamked, grerel.ebor pred
            road8 and turnpikes,or ip aid'thereot,tithia #mid
            oounty, am3 apeolfla8llyPOP the purpoee Of aogniring
            right of way lmldent to the aonatruotlonof the iol-
            lowing highways: ,j
                *(a) Braay tb LZaan to.Rowd lbouotalnHighnag,
            ia Llano County;
                                   .
                f(b) Highway No;,a@,.$hrougbLlano Couatr, aad
            to levy an ad ralorek l&z!on &lXCax~~blo roperty
            within a6i.a 00utg atiitioiwi   to pay the ! ntwm
            artsaid bonds and $hc pi5~1olpkltheriof at maturity;
            oaid bonds to be Laaued,&q the mnner provided b
            the lawa of'the State of Texas, an& aa authorisei
            by Seation SE of A:itiole$ of the Cond!tftutionOr
            the State.R
                 We fiti tkmt pr,r20~t4 the eleotion the Oamnf8aionet8*
        Court paesmd another order on Deoomber 1%‘ 1958, pror%3.i~,
        in part, as followat
                 * * * * Now, Thererote, be lt resol+sd by the
             CtJ~su~oneE6' eoutt~orLlrno county, TexaII,~antl
I:           it,is hereby adopted aa ths pofiop aad plWp oi
             this COWQ  to use the proceeds OS the above omen-
.,.~'        tioard b o nd
                         iseta  lxelanl+Q ipr a    fdllQUi@X
             pulTmB.r, to-rrlt:
      =m
    to the
                                               SOUth
    or LlAno RlVcPX.


      "Aclcptedla open Court on thin the 18th day Or
    Dauember, 1938." (Undsreool4Jlg ouro).




        ROVEDAUG 11, 1941

                  .
  ATTORNEY GkXUSRALOF TEXAS                    Asaiatant
0oB-u
                                                       /6&h